Citation Nr: 9922896	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-34 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1967 to August 
1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).   

The Board notes that in December 1995, the appellant sought 
service connection for post-traumatic stress disorder (PTSD), 
tinnitus, hemorrhoids, chest pain, vision problems, and a 
disorder characterized by elevated cholesterol.  By rating 
decision dated in July 1996, service connection was denied 
for the claimed disorders, and the appellant was notified by 
letter contemporaneously dated.  The appellant filed a timely 
notice of disagreement, and a Statement of the Case was 
issued in April 1997.  The letter of notification reflects 
that a Substantive Appeal form was provided to the appellant 
as an enclosure to the Statement of the Case.  The record 
does not reflect that the appellant filed a Substantive 
Appeal thereafter.  

In his Statement of Accredited Representation relative to the 
current matter and dated in June 1998, the appellant 
presented argument relative to his claims of service 
connection for tinnitus, elevated cholesterol, eye problems 
and PTSD.  

Applicable law provides in part that appellate review is 
initiated by the filing of a notice of disagreement with a 
rating decision, which, if not filed within one year from the 
date of mailing of notice of the rating decision, the 
underlying decision "shall become final and the claim will 
not thereafter be reopened or allowed," except as otherwise 
provided in applicable statutes and regulations.  38 U.S.C. 
§ 7105(a),(b)(1),(c); 38 C.F.R. § 20.201; Prenzler v. 
Derwinski, 928 F.2d 392, 394 (Fed.Cir. 1991).  The relevant 
statute further provides that the initiation of appellate 
review is completed by the filing of a timely substantive 
appeal, after the issuance of a Statement of the Case.  
Appeals must be in writing and be filed with the activity 
which entered the determination with which disagreement has 
been expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.202.  The law requires that the substantive appeal be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3);  38 C.F.R. § 20.302(b).

It has been held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request a extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Although the appellant noted his disagreement with rating 
decision denying service connection for PTSD, tinnitus, 
hemorrhoids, a disorder characterized by elevated 
cholesterol, chest pain, and vision problems, he did not 
complete his appeal by the filing of a substantive appeal.  
These matters are therefore not before the Board.

By rating decision dated in June 1999, the RO found that the 
appellant had not submitted new and material evidence 
sufficient to warrant the reopening of his claim of service 
connection for PTSD.  The appellant's claims folder does not 
contain a notice of disagreement as to this rating decision.  
The denial of the reopening of the appellant's claim of 
entitlement to service connection for PTSD is therefore also 
not before the Board.  


REMAND


Having reviewed the evidence of record relative to the 
appellant's claim of entitlement to service connection for a 
low back disorder, the Board is of the opinion that further 
evidentiary development is necessary.

Factual Background

The appellant's service medical records reveal that in 
November 1967, he  complained of low back pain.  In August 
1968, the appellant reported that he had a back injury.  A 
lumbosacral sprain was diagnosed.  In October 1968, the 
appellant was treated for a lumbar strain.  The appellant was 
treated up to and including early November 1968, when he was 
placed on limited duties.  The appellant was found to have a 
normal lumbosacral spine by radiographic examination.  An 
orthopedic consultation report reflects that the appellant 
informed examiners that he had previously had fallen on his 
buttocks from a distance of about five feet.  In a May 1970 
report of medical history questionnaire completed prior to 
his separation, the appellant reported that he had recurrent 
back pain.  Upon clinical examination, a service department 
medical officer reported that the appellant's back pain was 
"occasional - [but it was] ok now."  The accompanying 
report of medical examination reflects that the appellant's 
spine was noted to be normal.  

The appellant's claim of service connection for a low back 
disorder was received in September 1995.  In due course of 
the development of his claim, a report of a VA 
hospitalization in March 1995 for a non-service-connected 
disorder was received.  It reflects that although the 
appellant reported a history of a "chronic back injury in 
1968," a physical examination found no deformities and no 
muscle spasms.  

The appellant underwent a VA physical examination in December 
1995.  He reported that since his 1968 in-service fall, he 
experienced intermittent irritation of his back.  He stated 
that although he consulted a spots medicine physician who 
gave him multiple injections for his lumbar spine problem and 
that he experienced mild relief, the symptoms had returned.  
Radiographic examination revealed that the appellant had 
lumbarization of the first sacral vertebra with some 
degenerative changes, and decreased joint space with some 
retrolisthesis at the L4-5 level, suggestive of mild 
instability.  He was diagnosed to have mechanical low back 
pain secondary to degenerative changes of the spine.  During 
a general medical examination, the appellant reported having 
"back pain on and off for years with onset in 1968."  


Medical records were thereafter received from the office of 
M.E.H., M.D., reflecting that in October 1988, the appellant 
was diagnosed to have lumbosacral strain syndrome and a 
possible herniated disc. Other records, dated in August 1992 
and obtained from the Corona Community Hospital, reflect that 
the appellant then underwent a complete radiographic 
examination of his lumbar spine.  The report reflects that 
the appellant's paravertebral soft tissues were then within 
normal limits, and there was less than the expected degree of 
lumbar lordosis.  Disk spaces were normally maintain except 
for narrowing of the L5-S1 disk and the posterior elements 
were intact.  Other than the disk space narrowing and the 
finding of less than an expected degree of lumbar lordosis, 
the report resulted in  "otherwise negative" findings.  

In February 1996, the Lakeview Radiology and Ultrasound 
Office reported that it had no record of the appellant on 
file.  The author of the letter further reported that she 
contacted the Medical Records Department at Northwest 
Hospital to inquire if it had any records relative to the 
appellant.  The hospital advised the author, however, that 
although the appellant had been a patient at the facility at 
some time, the records were no longer available.  

The appellant submitted an invoice for professional services 
rendered in September 1971 and April 1974 by the medical 
office of S. and H., orthopedics.  The former reflects that a 
radiology study was then conducted, although the bill does 
not contain information as to the nature of the inquiry.  The 
latter reflects that on April 1, 1974, the appellant received 
an examination and evaluation.  On April 29, 1974, the 
appellant received an "office visit."  The invoice does not 
reflect the nature of the appellant's complaints or the 
findings.  

A bill from the offices of N.M.M., M.D., and J.H.D., M.D. 
reflects that the appellant was billed for unspecified 
services in August 1971.  A prescription apparently dated in 
March 1974 is from the office of T.M.W.  It does not reflect 
the nature of the illness for which the medication was 
prescribed.  

Another invoice is of record reflecting a demand for pay for 
services rendered by the St. Jude Radiology Medical Group 
from February through September 1987.  The invoice does not 
reflect the nature of the appellant's complaints or the 
findings.  

In a January 1987 letter, L.W., M.D., reported that he had 
examined the appellant, who is described as a "production 
supervisor.  This is a very physical and manual type of 
work."  Dr. W. stated that the appellant reported injuring 
his back in 1968 when he fell down some stairs; in 1971 when 
he lifted a heavy object; and in 1983 when the appellant was 
in a "lifting-pushing" position.  

At an October 1996 personal hearing before a hearing officer 
at the RO, the appellant testified in substance that after 
falling on his buttocks while in service, he continued to 
have back problems, and continued to seek medical treatment.  
The appellant stated that he had attempted to obtain the 
records reflecting these treatments, but was unable to do so 
due to the death of physicians or the unavailability of the 
records.  

Analysis

As a layperson, the appellant is plainly competent to report 
continued symptoms although he is not competent to render 
opinions as to their medical etiology.  See Layno v. Brown, 6 
Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The threshold question with regard to the appellant's claim 
for service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991). 
In Savage v. Gober, 10 Vet. App. 489 (1997), it was held that 
a claimant may obtain the benefit of 38 C.F.R. § 3.303(b) in 
establishing a claim of service connection by showing a 
continuity of symptomatology.  The Court noted that an 
appellant's assertion of continuity of symptomatology, in and 
of itself, may be sufficient to well ground a claim. 


In this case, the appellant's service medical records 
document continued complaints of back pain and treatment, and 
the appellant has reported continual symptoms of back pain.  
Thus, the appellant's claim is well grounded and he must be 
assisted in its development.  38 U.S.C.A. § 7105.

At this juncture, the medical evidence is unclear as to 
whether the appellant's variously diagnosed back disorder is 
related to his service.  Accordingly, this claim is REMANDED 
for the following development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder. 

2.  The RO should afford the appellant an 
orthopedic examination to identify his 
current back disorder and ascertain if it 
is related to any incident of his 
military service.  The appellant's claims 
folder and a copy of this remand must be 
reviewed by the examiner who should 
acknowledge its receipt and review in any 
report generated as a result of this 
remand.  The examiner must respond to the 
following inquiries, and state the 
medical bases for any opinions rendered:

a.  What is the current diagnosis of 
the appellant's back disorder?

b.  Is the appellant's current back 
disorder related to any incident of his 
military service, as evidenced by the 
service medical records?  (The examiner 
may respond in terms of the likelihood of 
the response; i.e., more or less likely 
or equally likely).  

3.  If the examination report contains 
insufficient information to address the 
inquiry as to the clinical identity of 
the appellant's claimed disorder, it is 
incumbent upon the rating board to return 
the report as inadequate.  38 C.F.R. 
§ 4.2 (1998).  Thereafter, the RO should 
readjudicate the appellant's claim under 
a broad interpretation of the applicable 
regulations.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case, including any additional laws and 
regulations, and given the applicable time to respond 
thereto.   

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained. However, he will be free to submit additional 
evidence and argument while the cases is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


